Plaintiff claims to have been libeled by an article commenting upon its labor relations with its employees which appeared in a syndicated column in a daily newspaper of wide circulation. In opposition to defendants’ motion to vacate plaintiff’s notice of examination before trial, plaintiff has failed to show any special circumstances warranting examination other than the general statement of one of its attorneys that it is neeessaiy for the proper preparation and presentation of the case. The necessity for establishing special circumstances in order to obtain an examination before trial in actions for defamation has not been altered by the adoption of rule 121-a of the Rules of Civil Practice (Malus v. Sperry Corp., 133 N. Y. S. 2d 286, affd. 282 App. Div. 939; Oilan v. Random. House, 205 Mise. 879; New York County Supreme Court Trial Term Rules, rule XI). The circumstances presented here do not justify a broad examination on such matters as publication, distribution, truth, malice and fair comment. The order appealed from is reversed, on the facts and in the exercise of discretion, with $20 costs and disbursements to defendants-appellants, and motion to vacate the examination is granted, with $10 costs. Concur — Botein, P. J., M. M. Frank, Valente, Stevens and Bastow, JJ.